UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   1:15-cr-00287-JSR
UNITED STATES OF AMERICA,
                                                                   DECLARATION OF
                                                                   STEVEN M. WITZEL IN
                         - against -                               SUPPORT OF
                                                                   DEFENDANT’S
SEAN STEWART,                                                      OPPOSITION TO THE
                                                                   GOVERNMENT’S MOTION
                                       Defendant.                  IN LIMINE TO PRECLUDE
                                                                   CERTAIN EXPERT
                                                                   TESTIMONY

               Steven M. Witzel declares under penalty of perjury pursuant to 28 U.S.C. § 1746

as follows:

               1.     I am a member of the law firm of Fried, Frank, Harris, Shriver & Jacobson

LLP and counsel of record for Defendant Sean Stewart in the above-captioned action. I

respectfully submit this declaration in support of Mr. Stewart’s opposition to the government’s

motion in limine to preclude certain expert testimony.

               2.     Attached hereto as Exhibit A are true and correct copies of excerpts of the

August 8, 2016 trial transcript in United States v. Sean Stewart, No. 15-cr-00287 (S.D.N.Y.).

               I declare under penalty of perjury that the foregoing is true and correct. Executed

on August 29, 2019 in New York, New York.

                                                              /s/ Steven M. Witzel
                                                               Steven M. Witzel
                                                         steven.witzel@friedfrank.com
